DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically it does not appear that the specification supports any and every “mathematical rules, mathematical weighting, machine learning, statistical correlation” especially since it can be one or more of those. The specification recites specific types of weighting in ¶124-126, 202-204,266, machine learning generally is recited in ¶54,63,128,137, mathematical rules are generally recited in ¶54,225 and statistical correlations are generally .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20-28 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear what claim these depend from as claim 32 is cancelled.
Claims 29 and 30 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear if the representation is the index. Additionally, what in the claim is “referenced to known periods of health and disease for the individual”? For claim 29, how is the breathing health managed based on the composite representation?
Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 20-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from claim 32 which is cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 8, 9, 10, 13, 15, 16, 19-22, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359.
Regarding claims 29 and 30, Freeman discloses a method of diagnosis tailoring to improve the breathing health of an individual, the method comprising: detecting, using a computing device, a plurality of signals associated with breathing of the individual at a plurality of points in time ([¶205] respiration signals are collected), filtering from the plurality of signals, using the computing device, one or more signals from the plurality of signals or one or more components of the plurality of signals that are not associated with breathing, using mathematical analyses of the plurality of signals detected from the one or more sensors ([¶119,121]); detecting, using the computing device, normal and abnormal breaths from the plurality of signals as filtered using a combination of mathematical analyses, comparisons against breath events for the individual, comparisons against breath events for one or more other individuals, and known indices of health ([¶235]) forming, using the computing device, a composite representation ([¶205,249] the cRSI) comprising an index from patterns of normal and abnormal breathes from the plurality of signals as filtered,([¶205] respiratory measurement signals are used in determining the RSI), and patterns quantitative indexes of physical health symptoms not related to the plurality of signals as filtered ([¶207] BMI is used in the RSI and is a physical examination finding) and patterns of quantitative indexes of physical examination findings not related to the plurality of signals ([¶125,207] cardiac measurements are taken and combined with the respiratory measurements. The cardiac measurements being an examination finding), tailoring a diagnosis of breathing health to the individual based upon the composite representation at one or more points in time ([¶41,205,207]), and managing, using the computing device, the breathing 
Freeman does not disclose the quantitative indexes of health symptoms comprise one or more of the STOP-BANG questionnaire and disease survey scores. Kohli teaches using a symptoms questionnaire, specifically a STOP-Bang questionnaire ([¶181,183,184]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Freeman with the teachings of Kohli in order to assess whether the patient as sleep apnea tendencies ([¶181,183]).
Regarding claim 2, Freeman discloses the threshold of breathing-health is predetermined or dynamic ([¶218]). 
Regarding claims 3 and 19, Freeman discloses a threshold of breathing health can be tailored dynamically for the individual based upon one or more of recorded patterns in that individual, recorded patterns in other individuals, patient history, population database, population characteristics, machine learning, and disease type ([¶205]).98 2480-5 
Regarding claim 4, Freeman discloses the one or more sensors is physically in contact with the body ([¶97][FIG1]). 
Regarding claim 6, Freeman discloses that one of the plurality of signals is biological signal ([¶205])
Regarding claim 8, Freeman discloses the plurality of points in time comprise one or more days for repeated testing ([¶260]). 
Regarding claim 9, Freeman discloses the biological signal is selected from one or more of sounds from the airway associated with breathing, sounds detectable on the body surface associated with breathing, vibrations detectable on the body surface associated with breathing, chest wall movement associated with breathing, abdominal movement associated with breathing, heart rate patterns associated with breathing, alterations in heart output associated with breathing, levels of body oxygenation associated with breathing, body chemistry levels associated with breathing, galvanic skin resistance associated with breathing, brain function associated with breathing and levels of body color associated with breathing ([¶29]). 
Regarding claim 10, Freeman does not specifically disclose the one or more signals is selected from one or more levels of pressure associated with breathing, one or more levels of ambient sound associated with breathing, one or more levels of vibration associated with breathing, one or more levels of temperature associated with breathing, and one or more levels of gas composition associated with breathing, and combinations thereof. Kohli teaches determining sounds associated with breathing ([¶12,191]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the breathing sound sensor of Kohli as the breathing sensor of Freeman since Freeman can use a breathing sensor, but fails to provide details of the sensor, and the breathing sound sensor of Kohli is capable of being used with the device of Narayan. It is well understood in the art to use breath sound sensors for determining respiration rate as shown by Mather et al. US 5,143,078
Regarding claim 13, Freeman discloses the quantitative indexes of health symptoms comprise one or more measures of the central and peripheral nervous system, cardiovascular system, respiratory system, skeletal muscles and skin ([¶207]). 
Regarding claim 15, Freeman discloses the quantitative indexes of physical examination signs measure one or more of the central and peripheral nervous system, cardiovascular system, respiratory system, skeletal muscles and skin ([¶207]).100 2480-5 
Regarding claim 16, Freeman discloses signals that do not indicate breaths are identified as breath-related components and non-breath related components.
Regarding claims 20-22, Freeman discloses the mathematical weighting is fixed or variable, and wherein the mathematical weighting is selected from spectral methods, stochastic methods, correlation methods, calculus based approaches, geometric based approaches, and combinations thereof ([¶214,223]).101 2480-5 
Regarding claim 26, Freeman discloses statistical correlation is performed between signals acquired from the individual and those stored in a database ([¶190]). 
Regarding claim 27, Freeman discloses the database can represent signals from this individual over time, signals from different individuals, or a database from multiple individuals ([¶190]). 
Regarding claim 28, Freeman discloses the representation is displayed using one or more of a consumer device, a medical device, a computer and a printed representation ([¶206]). 

Claim(s) 5, 7, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359 and Narayan et al. WO 2016/033118.
Regarding claims 5 and 7, Freeman does not disclose non-contact sensors. Narayan teaches the one or more sensors is not physically in contact with the body ([¶58-61] external sensors 110 are not in contact with the body). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the non-contact probes of Narayan 
Regarding claim 23 and 24, Freeman does not disclose using an enciphered network, Narayan teaches the mathematical weighting comprises an enciphered functional network represented by symbolic code ([¶64-66] uses an enciphered network for processing). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the ENS of Narayan into the device of Freeman in order to link sensors to biological function ([¶14])

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359 and Aisic et al. US 2014/0350355.
Regarding claims 17-18, Freeman does not disclose the signals that are not breaths are identified as breath- related and non-breath-related components of breathing wherein breath related components comprise cough and non-breath-related apnea. Aisic teaches a medical device that monitors signals related to breath that are breath signals or non-breathing signals ([¶15,19,84,85] determines breathing noise, environmental noise and snoring noise as well as respiratory pauses or apnea). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the teachings of Aisic into the device of Freeman as Freeman is already interested in determining apnea ([¶226]) and Aisic provides a specific way to do that and the combination is no more than the combination of prior art elements via known methods.

2480-5
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2016/0367186 in view of Kohli et al. US 2017/0000359 and Paradis US 2015/0011844.
Regarding claim 25, Freeman dose not specifically disclose the machine learning is affected by iterative analysis when the individual is at times of low breathing-health and when the individual is at times of high breathing-health. Paradis teaches a device that uses iterative analysis to update its predictions ([¶32,36]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine Freeman with the teachings of Paradis in order to optimize the machine learning of Freeman ([¶36] of Paradis).

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejections of claims 29 and 30, Examiner respectfully disagrees. It is still not clear if the representation is the index or not.
Regarding Applicant’s arguments, see pgs. 15-17, that Freeman and Kohli do not teach creating a composite representation, Examiner respectfully disagrees. Freeman makes a representation in that it combines the breathing signal with physical examination findings like cardiac signals and BMI information, BMI specifically being on a STOP-BANG questionnaire. Kohli teaches using a STOP-BANG questionnaire in its algorithm for monitoring and determining sleep apnea as well ([¶181]). So while Freeman’s RSI is not composed of the three components recited in the claim, Freeman as modified by Kohli’s STOP-Bang questionnaire would allow for an index that has all three components, the normal and abnormal breaths, the 
Applicant argues that Freeman’s RSI does not include measurements of normal and abnormal breaths, Examiner respectfully disagrees. The index of Freeman takes into account the volume and rate data which is indicative of normal and abnormal breathing ([¶198]). It is also noted that if system monitors breathing and the patient experiences abnormal breaths then by default the collected data has detected normal and abnormal breaths. The claim language of 29 and 30 does not recite specifics of how normal and abnormal breaths are detected or determined. 
Regarding Applicant’s arguments that Freeman teaches away from the combination with Kohli, pgs. 17-19, Examiner respectfully disagrees. Freeman discloses that it does not use subjective measurements but that does not mean that it could not benefit from the indices of Kohli. Kohli provides the advantage of assessing patient risk ([¶183]). Additionally, Freeman is very clear that the subjectivity they seek to eliminate is in relation to the interpretations of the collected data. Freeman does not teach away from using additional quantitative indices as quantitative indices could be incorporated into Freeman’s calculations. Freeman seeks to eliminate errors in interpreting the data and data collection but does not teach away from including health symptoms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL CATINA/
Examiner, Art Unit 3791

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791